Title: From Thomas Jefferson to David Hosack, 12 May 1824
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monticello
May 12. 24.
Your favor of the 6th is recieved, with the two volumes you were so kind as to send me, for which be pleased to accept my thanks. with respect to mr Audrain, his mathematical talents are well known to be of the first grade of that science in the US. and such as any seminary might be proud to have in it’s employ. but we are committed beyond retraction. the Visitors of our University, at their last session, came to a determination to open the institution at the beginning of the next year. they did not think it honorable, or even moral, to allure from other sister-seminaries the distinguished characters engaged with them, and whom they might have been glad fairly to possess: nor did they see in the unemployed portion of science in the US. a prospect of obtaining among them Professors of the first grade of qualifications in their several lines. they took measures therefore for procuring such from Europe, which measures are in a train of execution, too far advanced to be changed, & not leaving them therefore at liberty to accept of any particular offers.On the subject of your recent affliction, experience in every bereavement which can rend the human heart, has enabled me to sympathise sincerely with those who are suffering as I have suffered. it has taught me also to know that time, silence, and occupation are the only remedies. of the last you have so much that much may be hoped from it’s salutary operation. with my cordial sympathies be pleased to accept the assurance of my high respect and esteem.Th: Jefferson